Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 1 of 27 PageID #:
                                    3282




                            EXHIBIT 4
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 2 of 27 PageID #:
                                    3283




           UNITED STATES PATENT AND TRADEMARK OFFICE
                        ___________________


           BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ___________________


                         PALO ALTO NETWORKS, INC.
                                 Petitioner


                                      v.


                          JUNIPER NETWORKS, INC.
                                 Patent Owner
                             ___________________


                             CASE IPR2013-00369
                               Patent 7,107,612
                             ___________________

                    DECLARATION OF KEVIN C. ALMEROTH




 Dated: March 28, 2014                     Respectfully submitted,




                                           Kevin Almeroth


                                                   DECLARATION OF KEVIN C. ALMEROTH
                                                      REGARDING VALIDITY OF THE ‘612
                                                                             PATENT

                                                  CONFIDENTIAL ATTORNEY EYES ONLY
                                                                     INFORMATION
 3004661

                                                                     Juniper Exhibit 2095-1
                                                                        Palo Alto v Juniper
                                                                           IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 3 of 27 PageID #:
                                    3284


 claimed inventions, and (5) explaining why a person of ordinary skill in the relevant field would
 have combined the elements in the same manner as in the challenged patent claim.

          38.    I have also been informed that the claimed invention must be considered as a
 whole in analyzing obviousness or nonobviousness. In determining the differences between the
 prior art and the claims, the question under the obviousness inquiry is not whether the differences
 themselves would have been obvious, but whether the claimed invention as a whole would have
 been obvious. Relatedly, I understand that it may be appropriate to consider whether there is
 evidence of a “teaching, suggestion, or motivation” to combine the prior art teachings in the prior
 art, the nature of the problem or the knowledge of a person having ordinary skill in the art.

         39.     I understand that one indicator of nonobviousness is when prior art “teaches
 away” from combining certain known elements. For example, a prior art reference teaches away
 from the patent’s particular combination if it leads in a different direction or discourages that
 combination, recommends steps that would not likely lead to the patent’s result, or otherwise
 indicates that a seemingly inoperative device would be produced.

         40.      I further understand that certain objective indicia can be important evidence
 regarding whether a patent is obvious or nonobvious, including commercial success, copying,
 and industry acceptance or praise. Evidence of such objective indicia must be considered when
 present. It is generally error to reach a conclusion on obviousness before considering the
 evidence of secondary considerations, and in then evaluating the latter solely in terms of whether
 it may fill any gaps in the initial conclusion on obviousness. On the other hand, such evidence is
 not a requirement for patentability, and the absence of such evidence is a neutral factor in the
 analysis of obviousness or nonobviousness.

         41.     I also understand that, in performing a proper unpatentability analysis, an expert
 must do more than simply provide quotes from the evidentiary record along with conclusory
 allegations of unpatentability. To the contrary, an expert’s conclusions regarding unpatentability
 must be supported by actual analysis and reasoning set forth in the expert report, such that the
 theoretical and factual foundation for the expert’s conclusions can be properly evaluated.

 V.        CLAIM CONSTRUCTION

          42.     It is my understanding that the Board has not finally construed the claim terms for
 the patents-in-suit in this proceeding. I understand that the Board preliminarily addressed certain
 claim construction points in its decision to institute the IPR, on which no Juniper expert was
 permitted testimony. I further understand that the parties have exchanged constructions in a
 litigation that also addresses the ‘612 patent.

         43.     I further understand that the parties agreed that, for purposes of the ‘612 patent
 claims, “rules” exist across multiple sessions. See Draft Joint Claim Construction Statement
 transmitted from Juniper to PAN on March 27, 2013. It is my understanding that terms should
 be given their broadest reasonable construction in an IPR. Under this standard, the terms should
                                                                DECLARATION OF KEVIN C. ALMEROTH
                                                                   REGARDING VALIDITY OF THE ‘612
                                                                                          PATENT

                                                               CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                  INFORMATION
 3004661                                         -9-
                                                                                    Juniper Exhibit 2095-9
                                                                                       Palo Alto v Juniper
                                                                                          IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 4 of 27 PageID #:
                                    3285


 be given their ordinary and customary meaning to one of ordinary skill in the art at the time of
 invention, unless the patent teaches of a different meaning within the specification.

           A.   “Rule”

         44.     As used in the ‘612 patent, a rule must persist across multiple sessions. I
 understand that all experts who have opined on this term agree that a “rule” in the context of the
 claims of the ‘612 patent must exist across multiple sessions. I also agree with this construction
 for the reasons noted below.

          45.     As noted by the Board, the ‘612 patent describes a rule as a “control policy for
 filtering incoming and outgoing information packets.” However, this is not the only feature of
 the claimed rules described by the specification. The ‘612 patent specification, prosecution
 history, and claims themselves require that rules must exist across multiple sessions. The ‘612
 patent sets forth a broad understanding of what constitutes a “rule.” The context of the term as
 used in the claims makes clear the purpose of “rules” in the invention: they are “for controlling
 access to and from a network device for incoming and outgoing data packets.” ‘612 patent at
 7:48-51 (claim 1). This means that rules contemplate actions to be applied against packets, as in
 a set of entries for blocking packets from particular source IP addresses. Id. at 5:55-59 (system
 “allows some packets . . . and denies or drops others” based on rules with “matching criteria”
 such as “source and destination IP address”); see also 2:61-65; Markman Order (describing rules
 as involving “actions to be applied against packets”). The ‘612 patent does not require that
 “rules” be formatted in any particular way or stored in any particular type of data structure.

         46.     The ‘612 patent does impose one important constraint with respect to this claim
 term: “rules” are consistently distinguished from other data pertaining solely to a single
 particular session (i.e., a set of related packets corresponding to a “current application or
 service”). ‘612 patent at 5:20. Indeed, the ‘612 patent repeatedly identifies an important
 difference between the use of “rules” as opposed to session-specific data: “[T]he firewall engine
 may first check a stored look-up table with criteria relating to ongoing current applications or
 services, before searching the rules.” Id. at 5:14-16; see also id. at 5:51-42 (“current application”
 data consulted “instead of a rule search”).

         47.      The ‘612 patent provides an example of how this architecture works, in the
 context of an FTP session. Session data will be consulted instead of rules if a packet received “is
 an FTP packet for an FTP [session] that is ongoing.” Id. at 5:21-22. In other words, this approach
 set forth in the ‘612 patent contemplates that treatment of packets in any single, ongoing FTP
 session will be handled using session data instead of rules. In this manner, the ‘612 patent
 architecture makes it possible for “packets in the current application [FTP]” to be handled using
 the efficient mechanism of a session table lookup “instead of a rule search.” Id. at 5:51-42. The
 architecture described in the ‘612 patent involves the use of a set of rules in conjunction with a
 separate data structure referred to as a “flow table” or “session table.” ‘612 patent at 5:14-60.
 Such a table can keep track of data “corresponding to each current application or service” using

                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
 3004661                                         - 10 -
                                                                                     Juniper Exhibit 2095-10
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 5 of 27 PageID #:
                                    3286


 (for example) a common “IP address, port and protocol” for a related group of packets. ‘612
 patent at 5:19-20, 5:37-42. The “current application” could be packets pertaining to a single web
 session for an e-commerce transaction, a single flow of streaming music or video media, or some
 other type of network session. ‘612 patent at 5:19-20, 5:37-42. Once information relating to
 processing of a session has been written to a flow table for the first packet of that session, the
 firewall may simply “look up” that information when it receives subsequent packets in the same
 session. ‘612 patent at 5:37-42. This allows for faster processing of subsequent packets in the
 same session, as the flow table may be used “instead of a rule search.” ‘612 patent at 5:37-42.
 Thus, one defining feature of entries in a flow or session table (and contrasted with rules) is that
 they exist for only a single session. In other words, while flow tables entries may come and go as
 new sessions begin and end, the effective lifetimes for rules are not tied to particular sessions,
 but rather persist across multiple sessions.

         48.    I note that PAN’s expert Dr. Mitchell likewise confirmed the same understanding
 of the term “rules.” In deposition testimony from the Concurrent Litigation, Dr. Mitchell
 confirmed his understanding that “a rule is something that exists across multiple sessions,”
 Mitchell Deposition at 210:2-211:6, and even pointed to the same portions of the ‘612 patent
 specification as supporting the “across multiple sessions” aspect of the claim term “rules.”

         49.     The District Court in the Concurrent Litigation made similar observations
 regarding the term “rules” in its Markman Order. The Court noted first that the parties had
 agreed that a “rule” must exist “across multiple sessions.” Markman Order at 23. The Court
 then went on to find that “rules” as contemplated in the ‘612 patent were distinct from a look-up
 table data structure, which is used “to describe flow tables” in the ‘612 patent. See id. at 23 &
 n.16. In other words, unlike an entry in a flow table or session table, which is deleted following
 the end of the session, “rules” in the ‘612 patent are designed to persist across multiple sessions.

        50.       In light of the foregoing, the broadest reasonable construction of “rules” in this
 proceeding should include the fundamental concept that rules “exist across multiple sessions.”
 For example, if the Board maintains the other aspects of “rules” mentioned in its Institution
 Decision, the complete construction should be: “control policy that exists across multiple
 sessions for filtering incoming and outgoing information packets.”

 VI.       TECHNOLOGY BACKGROUND

         51.     If asked at trial or at any hearing, I may provide a tutorial regarding technological
 topics that may be helpful as background. By way of example, these topics could include
 computer networking principles and standards (such as TCP/IP), fundamentals regarding packet-
 based communications, development and operation of private and public networks (including the
 Internet), the development and operation of network security products (such as firewalls and
 intrusion detection systems), computer programming languages, systems, and methods,
 principles of electronics such as circuits and integrated circuits, industry practices regarding
 network threats and security, among other topics.

                                                                  DECLARATION OF KEVIN C. ALMEROTH
                                                                     REGARDING VALIDITY OF THE ‘612
                                                                                            PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
 3004661                                         - 11 -
                                                                                     Juniper Exhibit 2095-11
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 6 of 27 PageID #:
                                    3287


          52.     To assist in my testimony, I may rely on sources with which those of ordinary
 skill in the art would be familiar, including treatises, patents, standards documents (e.g., RFCs),
 and other publicly available documents, as well as my personal knowledge, background, and
 personal experience in the field.

        53.      I have also reviewed certain demonstrative exhibits that were used by the parties
 during litigation. These documents further informed my opinions expressed in this declaration.

       54.     Additionally, I have worked with others to help prepare some additional
 demonstrative exhibits to help explain and illustrate certain concepts in this report. These
 demonstrative exhibits are attached as Exhibit 2093.

         55.    As basic background, one of the most widely used computer networks is the
 Internet. The Internet has been around for several decades. Many trace the origins of the Internet
 to the Arpanet (the Advanced Research Projects Agency Network), which dates back to the late
 1960s. While the origins of the Internet were humble, it has grown into a massive, highly
 sophisticated network for highly complex and highly varied forms of communication. One of
 the major leaps in the Internet's evolution did not occur until the early 1990s and the sale of the
 NSFnet Backbone to MCI, spurring commercialization of the Internet and interest in the World
 Wide Web (WWW). These changes were significant contributors towards the Internet becoming
 more widely available and usable.

         56.     Originally useful mainly for the exchange of text documents through email (using
 the Simple Mail Transfer Protocol, or SMTP) or file exchange (using a protocol like the File
 Transfer Protocol, or FTP), the Internet has evolved to support more complex data including
 multiple media types (e.g., pictures, audio, video), hence the concept of "multimedia." Coupled
 with new and improved delivery capabilities and increased ways of offering information to users,
 the ways in which the Internet could be used increased dramatically during the 1990s. These
 factors led to numerous technical innovations in the way data was made available to users.

         57.     One of the more important capabilities that existed within the Internet was acting
 as an information repository whereby servers held information and clients would make requests
 for that information. The Internet was also evolving such that, instead of servers holding
 important information, it was other users who held the information. In some cases, instead of
 information stored in documents, it was the users themselves who were the object of contact, for
 example, in multimedia conferencing. As described in more detail below, an underlying and
 long-standing challenge in the Internet was identifying the right address to use in contacting
 other users or servers.

         58.    Much Internet communication takes place using a client/server paradigm. That is,
 content servers hold information desired by users. Through their clients, users make requests for
 this information, and the server responds by providing the requested information. Such a
 paradigm is used in, for example, the World Wide Web (WWW). In other applications, like
 email, servers are responsible for accepting, storing, and forwarding email.
                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                               CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                  INFORMATION
 3004661                                        - 12 -
                                                                                    Juniper Exhibit 2095-12
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 7 of 27 PageID #:
                                    3288


        59.     Two principles upon which applications and the underlying network infrastructure
 are based are the use of layered communication to break the task of data delivery into more
 manageable sub-tasks and the use of protocols to establish rules for how data is communicated.

          60.   Generally, a protocol is a set of rules that define how a set of functions will be
 performed. Protocols are important within networks since the two sides of a communication must
 act in the same, predictable way for data to be successfully delivered. For example, the
 HyperText Transfer Protocol (HTTP) defines both how requests/responses for objects are to be
 made and the syntax of request/response messages. The way in which data is exchanged is as
 important as the format of the data when it is exchanged. Called syntax, protocol specifications
 typically include the way information in a message is formatted. By clearly describing a
 protocol's communication rules and syntax, ambiguities and errors can be avoided.

         61.     Protocols are then combined, based on the layer at which each operates, to
 perform the functions necessary to deliver data between sources and destinations. In many cases,
 there is one protocol responsible for the functions of not one, but sometimes multiple layers.
 Each layer and its corresponding protocol perform a set of functions based on widely, but not
 universally, agreed upon guidelines. As data is prepared for transmission by an application, it is
 sent through a set of layers. Each layer performs specified functions. For some of the layers,
 there is a corresponding protocol and a corresponding protocol header that is added to the
 application's data.

         62.     To help understand the process and give direction to the flow of data, the layers
 are "stacked" one on the other, from the highest layer (the application layer) to the lowest layer
 (the physical layer). Data, therefore, flows "down" the stack from the application layer of the
 transmitting host, across the network, and "up" a corresponding stack at the receiver.

          63.    Over the years, there have been several efforts to "standardize" the layers and the
 functions performed by each. One example is the International Standards Organization's (ISO)
 Open System Interconnect (OSI). The OSI stack has seven layers and the general functions of
 each layer are well-known. ISO's OSI stack model is an older example dating back to the mid-
 1980s. A more recent example is the "TCP/IP stack," also called the "Internet stack." It
 integrated the functionality of two of the layers from the OSI stack (Presentation and Session
 Layers) into the Application Layer and better maps to the Internet's currently used protocols,
 e.g., IP, UDP, and TCP.

         64.     Of the layers in the TCP/IP stack, the "highest" layer is the application layer and
 includes protocols like the HyperText Transfer Protocol (HTTP) and the Simple Mail Transfer
 Protocol (SMTP). There are dozens of application layer protocols, each typically corresponding
 to a specific application.

        65.     The next layer is the transport layer. The two most common protocols are the
 Transmission Control Protocol (TCP) and the User Datagram Protocol (UDP). Where the UDP
 protocol only provides support for "ports," TCP provides better support for reliable data delivery
                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                               CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                  INFORMATION
 3004661                                        - 13 -
                                                                                    Juniper Exhibit 2095-13
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 8 of 27 PageID #:
                                    3289


 through acknowledgements, in-order packet delivery, connections, as well as congestion control,
 and similar to UDP, port numbers. Data sent through the Internet almost always uses one of these
 two protocols.

         66.    The next layer down, and the cornerstone of the Internet, is the Internet layer. The
 corresponding protocol, the Internet Protocol (IP), provides end-to-end delivery. Using IP
 address and a variety of support protocols (e.g., routing protocols), routers in the Internet are able
 to choose the next path towards a destination, thereby robustly moving packets closer to their
 destination. From a lay perspective, the most common transport protocol, TCP, along with IP,
 form the core of Internet communications. Hence, the Internet's protocols are commonly called
 "TCP/IP." Yet, there are two other important layers below IP.

         67.     The Data Link Layer (DLL) and the Physical Layer are often closely coupled. The
 reason is that the function of the DLL is to move bits across one physical hop of an end-to-end
 path. A DLL protocol is typically designed for a specific physical medium, though there are
 often many different protocols that can be used for a given medium. Physical Layer protocols are
 responsible for converting digital bits into the analog transmission signal specific to the
 particular medium being used for communication. It is therefore clear why there is a close
 relationship between a DLL protocol and the Physical Layer: both work for a specific medium
 and together move data across a single hop along a path from a source to a destination.

          68.    Often overlooked in the transmission of data is that DLL protocols–and their
 headers–only survive across a single hop. Once data is delivered across the hop, the DLL layer
 header is removed, leaving the IP header exposed, and then based on the next hop to the
 destination, a new DLL protocol header is added-this one specific to the new medium the packet
 is to traverse. This process is repeated for each hop along the path from a source to a destination.

         69.     As mentioned above, while the stack concept is a popular metaphor to help
 understand how network communication occurs, no reference model is perfect, and each serves
 as a guideline. Protocols, for example, may perform functions of other layers in violation of a
 particular reference model, and still be accepted as valid protocols. Even in these cases, the
 abstraction provided by the general principle of layering and abstraction are sufficient to enable
 data transmission to take place successfully.



         70.    In client/server based architectures that use a particular protocol to support a
 specific application, the protocol is usually implemented in both the client and the server. Thus,
 for example, there is an HTTP client (i.e., a web browser) and an HTTP server. The client and
 server communicate over the network using additional protocols focused on the actual delivery
 of data.



                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
 3004661                                         - 14 -
                                                                                     Juniper Exhibit 2095-14
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 9 of 27 PageID #:
                                    3290


         71.   There are a number of support protocols that assist in the communication of data
 between sources and destinations. One such protocol is part of the Domain Name System (see,
 e.g., RFCs 1033 and 1034, both published in November 1987).

         72.    In its simplest form, DNS takes a host name (e.g., www.cnn.com) and converts it
 into an IP address. The IP address is then used to reach the named host.

        73.     DNS provides a number of additional functions beyond host name-to-address
 mapping including reverse DNS (host address-to-name mapping), virtual host names (a single
 host with multiple host names), load balancing (multiple hosts all sharing at least one common
 name), and email server address mapping.

         74.    DNS and its mapping functions are useful in that users only need to know the
 name of the host and are not required to remember more cumbersome IP addresses. Applications
 typically accept either host names or addresses, and if given a host name, will automatically
 attempt to resolve it into an address.

 VII.      PAN HAS FAILED TO SHOW INVALIDITY OF U.S. PATENT NO. 7,107,612

         75.    In my opinion, PAN has not met its burden of showing that the challenged claims
 of the ‘612 patent are unpatentable. This opinion is based on my review and analysis of the
 Mitchell declaration, the facts and evidence upon which he purports to rely (including the prior
 art and other documents cited in the report), as well as additional facts and my background
 knowledge and experience in the field. It is further my opinion that the challenged claims are
 patentable.

           A.   Overview of the Julkunen Reference

         76.    Generally, Julkunen discusses a packet filter to allow certain types of connections
 to pass through a firewall during a single session. It summarizes the work of a student performed
 using a software firewall programmed on a university Linux computer. The student (Julkunen)
 provides some specific examples of using his “dynamic packet filter” in connection with single
 FTP or NFS sessions. In each of the examples, the entries are generated based on a single packet,
 and once generated last only for the duration of a single session.

           B.   Overview of the Brenton Reference

         77.    Brenton is a 672-page book with overview of firewall topics in several different
 areas. Brenton provides a very high level summary of several concepts related to firewalls, most
 of which PAN and Dr. Mitchell do not contend relate in any way to the ‘612 patent. Brenton
 provides, for example, separate descriptions of several different specific types of firewalls.



                                                               DECLARATION OF KEVIN C. ALMEROTH
                                                                  REGARDING VALIDITY OF THE ‘612
                                                                                         PATENT

                                                              CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                 INFORMATION
 3004661                                       - 15 -
                                                                                  Juniper Exhibit 2095-15
                                                                                       Palo Alto v Juniper
                                                                                          IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 10 of 27 PageID #:
                                    3291


  VIII. OBJECTIVE INDICIA OF NON-OBVIOUSNESS

         289. My opinions regarding non-obviousness as set forth above are further supported
  by additional facts and evidence falling within the category of “objective indicia of non-
  obviousness.” I discuss and analyze these objective indicia in this section (to the extent not
  already considered above) and conclude that they provide strong additional evidence of non-
  obviousness in this case.

            290.   I address a number of the objective indicia of non-obviousness in turn below.

            A.     Copying

            291.


         292. I understand that both Zuk and Mao spent years working for Juniper and its
  predecessor Netscreen. (For convenience, I may refer to both Juniper and Netscreen collectively
  as “Juniper.”) I understand that Zuk left Juniper to found PAN, and Mao joined him as a founder
  of PAN shortly thereafter.




                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                        - 44 -
                                                                                    Juniper Exhibit 2095-44
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 11 of 27 PageID #:
                                    3292




             i.       Juniper’s Products Embody the Challenged Claims of the ‘612 Patent

          297. Moreover, Juniper’s products                      embody the challenged claims
  of the ‘612 patent. One of the specific Juniper features            “IP Action” specifically
  embodies at least claims 4-7 of the ‘612 patent.

         298.    I have considered several Juniper technical documents that demonstrate that
  Juniper’s products                 embody the claims of the ‘612.



          299. Juniper’s operating system is called JUNOS. Juniper acquired NetScreen, which
  had its own operating system called ScreenOS. When Juniper acquired NetScreen, it combined
  many of the features of ScreenOS into JUNOS in a project referred to as




                                        the “IP Action” functionality existing in the ScreenOS
  that was incorporated in JUNOS products.




         302. IP Action is further described in a ScreenOS reference guide that I have
  considered. This reference guide makes clear that the IP action feature described above has been
  implemented in the Juniper products                 . For example, the ScreenOS reference guide

                                                               DECLARATION OF KEVIN C. ALMEROTH
                                                                  REGARDING VALIDITY OF THE ‘612
                                                                                         PATENT

                                                             CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                INFORMATION
  3004661                                        - 45 -
                                                                                 Juniper Exhibit 2095-45
                                                                                      Palo Alto v Juniper
                                                                                         IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 12 of 27 PageID #:
                                    3293


  describes how to set up the “IP Action” functionality of the devices at pages 213-214 of the
  ScreenOS Reference Guide.

          303. Moreover, this ScreenOS document describes the “IP sweep” and “port scan”
  attacks that IP action is meant to protect against. For example, an “IP sweep” is depicted below:




            304.   Port Scan is depicted below:




                                                                DECLARATION OF KEVIN C. ALMEROTH
                                                                   REGARDING VALIDITY OF THE ‘612
                                                                                          PATENT

                                                               CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                  INFORMATION
  3004661                                         - 46 -
                                                                                   Juniper Exhibit 2095-46
                                                                                        Palo Alto v Juniper
                                                                                           IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 13 of 27 PageID #:
                                    3294




            305. Each of these features were incorporated into the later JUNOS operating system,
                                                                        . For example, the same
  figures describing the protection against IP sweeps and Port-scan attacks appear in the Juniper
  “Security Configuration Guide” for the JUNOS operating system, release 9,2., at pages 157-159.

         306. The features of IP Action,                             , remain available in
  JUNOS. For example the JUNOS Security Configuration Guide describes how these features can
  be configured in the Juniper products:




                                                              DECLARATION OF KEVIN C. ALMEROTH
                                                                 REGARDING VALIDITY OF THE ‘612
                                                                                        PATENT

                                                             CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                INFORMATION
  3004661                                      - 47 -
                                                                                 Juniper Exhibit 2095-47
                                                                                      Palo Alto v Juniper
                                                                                         IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 14 of 27 PageID #:
                                    3295




         307. Juniper’s products embody the IP Action feature                   . And the IP
  Action feature, when implemented on a firewall that has NAT capability as many Juniper
  products do, practices Claims 4-6 of the ‘612 patent.

            B.   Other objective indicia

         308. Moreover, there are other objective indicia that weigh in favor of a finding of
  non-obviousness. For example, the Juniper embodying products—which prominently feature the
  embodying functionality in documentation (see, e.g., Ex. 2072 at 27; Ex. 2071 at 213)—have
  been very commercially successful. Ex. 2053. These commercially successful products embody
  claim claims. See § VIII.A.i.




                                                             DECLARATION OF KEVIN C. ALMEROTH
                                                                REGARDING VALIDITY OF THE ‘612
                                                                                       PATENT

                                                            CONFIDENTIAL ATTORNEY EYES ONLY
                                                                               INFORMATION
  3004661                                     - 48 -
                                                                               Juniper Exhibit 2095-48
                                                                                    Palo Alto v Juniper
                                                                                       IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 15 of 27 PageID #:
                                    3296


  network addresses and port numbers associated with the firewall and with corresponding
  destination nodes in the private network, are supported, for example, by the application’s
  disclosure of a “public network link,” “private network link,” and network address translation.
  E.g., id. at 19.

          328. I explained above in section V.A that the ‘612 patent specification discloses rules
  spanning multiple sessions, as distinguished from session-specific data. Page 16-18 and 30 of the
  specification as originally filed (Ex. 1005) include the exact material that Dr. Almeroth cites
  from the ‘612 issued specification, so the application as originally filed also disclosed rules that
  exists across multiple sessions.

          329. At a high level, the ‘612 patent describes network security technology that can be
  used in, for example, a firewall. A firewall can help protect networks in a number of ways by
  using and applying “rules” to network traffic.

           330. The ‘612 patent acknowledges that using only “a fixed set of rules can be
  restrictive in many practical applications.” ‘612 patent at 3:1-2. Rules in early firewalls were
  static, and stayed in place until removed or modified by a network administrator. Thus, there was
  a “need in the art for a firewall engine which can generate rules dynamically, based upon
  information extracted from incoming packets . . . .” Id. at 3:9-12.

          331. To address shortcomings of the prior art, the ‘612 patent describes “[a]n improved
  firewall for providing network security” using novel features such as the ability to add or modify
  rules in a set of rules based on a sequence of data packets received. Id. at Abstract. The improved
  firewall may also “provide[] for translation of IP addresses between the firewall and the internal
  network.” Id.

          332. As described in the following sections, the substitute claims including this added
  limitation are not anticipated by, or obvious in view of the closest known prior art.

            B.   Patentable Distinction From the Closest Known References

          333. I have been asked to identify the closet known set of references3 with respect to
  the new claims as proposed above. To identify these references, I have considered the references
  submitted to the PTAB as part of this petition (i.e., Julkunen, Schneider, Brenton, and IETF
  NAT). These references are addressed in detail earlier in this report. In conducting my review, I
  noticed at times there were references that used words such as “dynamic” or “rules” in a variety
  of different ways (including ways that were inconsistent with the invention of the ‘612). In these
  cases, what I endeavored to do was to closely study the actual technical details set forth in these

            3
           The inclusion of a particular reference in the set of closest related references should not
  be interpreted as an admission that the reference is prior art. I have not undertaken an analysis to
  determine whether any of these references are in fact prior art.

                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                        - 53 -
                                                                                    Juniper Exhibit 2095-53
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 16 of 27 PageID #:
                                    3297


  references rather than focusing on an author’s particular word choice. In so doing, I was able to
  identify disclosures that used this type of language but that was actually using technology plainly
  distinct from what was claimed in the ‘612 patent. For all of the reasons given throughout this
  report, the proposed amended claims would not be invalidated by any of these references



         334. As I understand, the ‘612 patent has been the subject of litigation. I understand
  Dr. Mitchell has submitted an expert report on invalidity of the ‘612 patent. I have further
  considered all of the references discussed by Dr. Mitchell and included those in the set of closest
  known references and addressed them below. I have also considered all of the references that
  PAN has identified in its invalidity contentions in the Delaware Litigation, which is a larger set
  than what was ultimately considered by Dr. Mitchell in his litigation expert report. I have also
  considered both PAN’s invalidity contentions and Juniper’s validity contentions from the
  Delaware litigation. I have further considered all of the references considered during the
  prosecution of the ‘612 patent. I have also undertaken an independent attempt to identify related
  references to the ‘612 patent beyond what has been identified above, based on my knowledge
  and experience in the field.

         335. The resulting set of closest known references that I have considered as part of my
  analysis include4:

                    Julkunen

                    Brenton

                    U.S. Patent No. 6,178,505 to Schneider et al. (“Schneider ‘505 Patent”)

                    U.S. Patent No. 6,098,172 to Coss et al. (“Coss ‘172 Patent”)

                    U.S. Patent No. 6,141,749 to Coss et al. (“Coss ‘749 Patent”)

                    U.S. Patent No. 6,496,935 to Fink and Harush (“Fink ‘935 Patent”)

                    U.S. Patent No. 6,701,432 to Deng el al. (“Deng ‘432 Patent”)

                    U.S. Patent No. 5,968,176 to Nessett and Sherer (“Nessett ‘176 Patent”)

                    U.S. Patent No. 6,651,099 to Dietz et al. (“Dietz ‘099 Patent”)


            4
          The full set of closest known references I considered in my analysis and submitted
  herewith are Exs. 2043 – 2072.

                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                               CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                  INFORMATION
  3004661                                        - 54 -
                                                                                     Juniper Exhibit 2095-54
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 17 of 27 PageID #:
                                    3298


                U.S. Patent No. 5,606,668 to Shwed (“Shwed `668 Patent”)

                U.S. Patent No. 5,835,726 to Shwed et al. (“Shwed ‘726 Patent”)

                European Patent Application 658,837 to Shwed (“Shwed `837 European
                 Patent Application”)

                U.S. Patent No. 5,951,651 to Lakshman et al. (“Lakshman `651 Patent”)

                U.S. Patent No. 5,983,270 to Abraham et al. (“Abraham `270 Patent”)

                U.S. Patent No. 6,009,475 to Shrader (“Shrader `475 Patent”)

                U.S. Patent No. 6,016,310 to Muller et al. (“Muller `310 Patent”)

                U.S. Patent No. 6,400,707 to Baum et al. (“Baum `707 Patent”)

                U.S. Patent No. 6,757,680 to Choy (“Choy `680 Patent”)

                U.S. Patent No. 6,845,452 to Roddy et al. (“Roddy `452 Patent”)

                U.S. Patent No. 7,013,482 to Krumel (“Krumel `482 Patent”)

                European Patent Application 893,921 to Sheldrick (“Sheldrick `921 European
                 Patent Application”)

                U.S. Patent Application No. 2002/0027907 to Tateoka (“Tateoka `907 Patent
                 Application”)

                U.S. Patent Application No. 2002/0188720 to Terrell et al. (“Terrell `720
                 Patent Application”)

                D. Decasper, Z. Dittia, G. Parulkar, B. Plattner, “Router Plugins: A Software
                 Architecture for Next Generation Routers” (“Decasper Reference”)

                H. Baraka, H. El-Manawy, and A. Attiya, “An Integrated Model for Intranet
                 Security Using Prevention and Detection Techniques” (“Baraka Reference”)

                Check Point documentation including “Check Point FireWall-1 Quick Start
                 Guide” (Version 4.0); “Check Point Firewall-1 Architecture and
                 Administration” (Volume 4.0); and/or “Managing Check Point FireWall-1
                 Using the OpenLook GUI” (Version 4.0) (“Check Point FireWall-1”)


                                                            DECLARATION OF KEVIN C. ALMEROTH
                                                               REGARDING VALIDITY OF THE ‘612
                                                                                      PATENT

                                                          CONFIDENTIAL ATTORNEY EYES ONLY
                                                                             INFORMATION
  3004661                                   - 55 -
                                                                                Juniper Exhibit 2095-55
                                                                                     Palo Alto v Juniper
                                                                                        IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 18 of 27 PageID #:
                                    3299


                      Related references used to make obviousness combinations including IETF
                       RFC 959 entitled “FILE TRANSFER PROTOCOL (FTP)”; IETF RFC 1631
                       entitled “The IP Network Address Translator”; and IETF Internet Draft draft-
                       ietf-nat-protocol-complications-00.txt entitled “Protocol Complications with
                       the IP Network Address Translator (NAT)

          336. None of the closest known references discloses or renders obvious every
  limitation of the proposed amended claims. In my analysis below, I have focused particularly on
  identifying limitations from the proposed amended independent claims. As I conclude that none
  of the closest known references disclose all of the limitations of the proposed amended
  independent claims, the related dependent claims are also valid for at least the reason that the
  claim on which each depends is valid.

            337.   The Abstract of the Schneider ‘505 patent provides as follows:

                   A scalable access filter that is used together with others like it in a virtual
                   private network to control access by users at clients in the network to
                   information resources provided by servers in the network. Each access
                   filter uses a local copy of an access control data base to determine whether
                   an access request made by a user. Changes made by administrators in the
                   local copies are propagated to all of the other local copies. Each user
                   belongs to one or more user groups and each information resource belongs
                   to one or more information sets. Access is permitted or denied according
                   to of access policies which define access in terms of the user groups and
                   information sets. The rights of administrators are similarly determined by
                   administrative policies. Access is further permitted only if the trust levels
                   of a mode of identification of the user and of the path in the network by
                   which the access is made are sufficient for the sensitivity level of the
                   information resource. If necessary, the access filter automatically encrypts
                   the request with an encryption method whose trust level is sufficient. The
                   first access filter in the path performs the access check and encrypts and
                   authenticates the request; the other access filters in the path do not repeat
                   the access check.
           338. The Schneider ‘505 patent was included as part of the Petition for Inter Partes
  Review, but the Board did not authorize a review using the Schneider ‘505 patent on the grounds
  that it was redundant with the grounds on which the review was granted. Similar to the Julkunen
  reference, the Schneider ‘505 patent fails to disclose limitations of either the claims as currently
  written or the proposed amended claims.

          339. The Schneider ‘505 patent does not mention firewalls specifically instead
  describing an “access filter.” This access filter is more directed at controlling access to
  information sets by individual users and groups of users. Based on trust relationships and
  policies established by, for example, an administrator, access attempts are either filtered or
                                                                    DECLARATION OF KEVIN C. ALMEROTH
                                                                       REGARDING VALIDITY OF THE ‘612
                                                                                              PATENT

                                                                   CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                      INFORMATION
  3004661                                          - 56 -
                                                                                        Juniper Exhibit 2095-56
                                                                                             Palo Alto v Juniper
                                                                                                IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 19 of 27 PageID #:
                                    3300


  allowed. As such, the Schneider ‘505 patent does not describe the creation of dynamic rules that
  last beyond the confines of a session and are based on the inspection of a sequence of packets.
  For at least these reasons, the Schneider ‘505 patent does not disclose each and every limitation
  of any of the proposed amended claims of the ‘612 patent.

            340.   The Abstract of the Coss ‘172 patent provides as follows:

                   Computer network firewalls which include one or more features for
                   increased processing efficiency are provided. A firewall in accordance
                   with the invention can support multiple security policies, multiple users or
                   both, by applying any one of several distinct sets of access rules. The
                   firewall can also be configured to utilize "stateful" packet filtering which
                   involves caching rule processing results for one or more packets, and then
                   utilizing the cached results to bypass rule processing for subsequent
                   similar packets. To facilitate passage to a user, by a firewall, of a separate
                   later transmission which is properly in response to an original
                   transmission, a dependency mask can be set based on session data items
                   such as source host address, destination host address, and type of service.
                   The mask can be used to query a cache of active sessions being processed
                   by the firewall, such that a rule can be selected based on the number of
                   sessions that satisfy the query. Dynamic rules may be used in addition to
                   pre-loaded access rules in order to simplify rule processing. To unburden
                   the firewall of application proxies, the firewall can be enabled to redirect a
                   network session to a separate server for processing.
          341. As can be seen from the Abstract, the focus of the Coss ‘172 patent is on
  improving the efficiency of a firewall so it can operate on faster links without introducing
  additional delay. The focus is on caching rule-processing results for “similar packets” in a
  particular “active session,” and therefore, is ultimately directed to different subject matter than
  the claims of the ‘612 patent.
          342. The Coss ‘172 patent was involved in prior litigation, and in that litigation, Dr.
  Mitchell offered an opinion that the alleged dynamic rules he identified lasted only for the life of
  a session. Ex. 2094 ¶ 729. To the extent anything in the Coss ‘172 patent includes any firewall
  constraint that may last longer than a session, they relate to other “aspects” of the firewall and
  not to the “fourth aspect,” i.e., the part of the firewall that uses a received packet to create a flow
  table entry. (see, e.g., 2:30-31).
          343. The Coss ‘172 patent also does not disclose receiving a sequence of packets. The
  one citation relied upon by Dr. Mitchell in the previous litigation (i.e., 7:8-9) describes reception
  of only a single IP packet. i.e., Ex. 2063 at 7:8-9
           344. The Coss ‘749 patent includes a similar, if not identical disclosure, which likewise
  fails to anticipate the ‘612 patent for the same reasons set forth above.

                                                                    DECLARATION OF KEVIN C. ALMEROTH
                                                                       REGARDING VALIDITY OF THE ‘612
                                                                                              PATENT

                                                                  CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                     INFORMATION
  3004661                                          - 57 -
                                                                                       Juniper Exhibit 2095-57
                                                                                            Palo Alto v Juniper
                                                                                               IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 20 of 27 PageID #:
                                    3301


         345. For at least the reasons above, the Coss ‘172 patent and Coss ‘749 patent to not
  disclose each and every limitation of any of the proposed amended claims of the ‘612 patent.
            346.   The Abstract of the Fink ‘935 patent provides as follows:

                   A system, a device and a method for accelerating packet filtration by
                   supplementing a firewall with a pre-filtering module. The pre-filtering
                   module performs a limited set of actions with regard to the packets,
                   according to whether the packets are received from a connection which
                   has been previously permitted by the firewall. If the packets are received
                   from such a permitted connection, then the pre-filtering module forwards
                   the packets to their destination, optionally performing one or more actions
                   on the packets. Otherwise, the packets are forwarded to the firewall for
                   handling. Preferably, once the firewall has transferred responsibility for
                   the connection to the pre-filtering module, or "off-loaded" the connection,
                   the firewall does not receive further packets from this connection until a
                   timeout occurs for the connection, or a packet is received with particular
                   session-control field values, such that the connection is closed. Optionally
                   and preferably, the pre-filtering module is implemented as hardware.
          347. The focus of the Fink ‘935 patent is on developing a pre-filtering module with the
  goal of improving efficiency and reducing the processing burden of handling many packets per
  second. And while the Fink ‘935 patent does use what it describes as rules to determine whether
  packets should be allowed through the firewall, the Fink ‘935 patent does not describe the
  creation of dynamic rules that last beyond the confines of a session and are based on the
  inspection of a sequence of packets. For at least these reasons, the Fink ‘935 patent does not
  disclose each and every limitation of any of the proposed amended claims of the ‘612 patent.
            348.   The Abstract of the Deng ‘432 patent provides as follows:

                   A gateway for screening packets transferred over a network. The gateway
                   includes a plurality of network interfaces, a memory and a memory controller.
                   Each network interface receives and forwards messages from a network through
                   the gateway. The memory temporarily stores packets received from a network.
                   The memory controller couples each of the network interfaces and is configured
                   to coordinate the transfer of received packets to and from the memory using a
                   memory bus. The gateway includes a firewall engine coupled to the memory bus.
                   The firewall engine is operable to retrieve packets from the memory and screen
                   each packet prior to forwarding a given packet through the gateway and out an
                   appropriate network interface. A local bus is coupled between the firewall engine
                   and the memory providing a second path for retrieving packets from memory
                   when the memory bus is busy. An expandable external rule memory is coupled to
                   the local bus and includes one or more rule sets accessible by the firewall engine
                   using the local bus. The firewall engine is operable to retrieve rules from a rule set
                   and screen packets in accordance with the retrieved rules.
                                                                   DECLARATION OF KEVIN C. ALMEROTH
                                                                      REGARDING VALIDITY OF THE ‘612
                                                                                             PATENT

                                                                  CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                     INFORMATION
  3004661                                          - 58 -
                                                                                       Juniper Exhibit 2095-58
                                                                                            Palo Alto v Juniper
                                                                                               IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 21 of 27 PageID #:
                                    3302


          349. The focus of the Deng ‘432 patent is focused on an architecture that provides
  multiple bus interfaces and better memory management in order to improve the efficiency of
  packet processing and reduce delays associated with handling large numbers of packets per
  second. And while the Deng ‘432 patent does use what it describes as rules to determine
  whether packets should be allowed through the firewall, the Deng ‘432 patent does not describe
  the creation of dynamic rules that last beyond the confines of a session and are based on the
  inspection of a sequence of packets. For at least these reasons, the Deng ‘432 patent does not
  disclose each and every limitation of any of the proposed amended claims of the ‘612 patent.
            350.   The Abstract of the Nessett ‘176 patent provides as follows:

                   A system provides for establishing security in a network that include nodes
                   having security functions operating in multiple protocol layers. Multiple network
                   devices, such as remote access equipment, routers, switches, repeaters and
                   network cards having security functions are configured to contribute to
                   implementation of distributed firewall functions in the network. By distributing
                   firewall functionality throughout many layers of the network in a variety of
                   network devices, a pervasive firewall is implemented. The pervasive, multilayer
                   firewall includes a policy definition component that accepts policy data that
                   defines how the firewall should behave. The policy definition component can be a
                   centralized component, or a component that is distributed over the network. The
                   multilayer firewall also includes a collection of network devices that are used to
                   enforce the defined policy. The security functions operating in this collection of
                   network devices across multiple protocol layers are coordinated by the policy
                   definition component so that particular devices enforce that part of the policy
                   pertinent to their part of the network.
          351. The focus of the Nessett ‘176 patent is on developing a coordinated security
  policy across a complex multi-layer organization. One goal of the Nessett ‘176 patent is to
  develop a policy definition framework such that efforts across the organization are coordinated
  and holes in the security apparatus are not created. And while the Nessett ‘176 patent does use
  what it describes as rules to determine whether packets should be allowed through various
  firewalls, the Nessett ‘176 patent does not describe the creation of dynamic rules that last beyond
  the confines of a session and are based on the inspection of a sequence of packets. For at least
  these reasons, the Nessett ‘176 patent does not disclose each and every limitation of any of the
  proposed amended claims of the ‘612 patent.
            352.   The Abstract of the Dietz ‘099 patent provides as follows:

                   A monitor for and a method of examining packets passing through a connection
                   point on a computer network. Each packets conforms to one or more protocols.
                   The method includes receiving a packet from a packet acquisition device and
                   performing one or more parsing/extraction operations on the packet to create a
                   parser record comprising a function of selected portions of the packet. The
                   parsing/extraction operations depend on one or more of the protocols to which the
                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                         - 59 -
                                                                                    Juniper Exhibit 2095-59
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 22 of 27 PageID #:
                                    3303


                   packet conforms. The method further includes looking up a flow-entry database
                   containing flow-entries for previously encountered conversational flows. The
                   lookup uses the selected packet portions and determining if the packet is of an
                   existing flow. If the packet is of an existing flow, the method classifies the packet
                   as belonging to the found existing flow, and if the packet is of a new flow, the
                   method stores a new flow-entry for the new flow in the flow-entry database,
                   including identifying information for future packets to be identified with the new
                   flow-entry. For the packet of an existing flow, the method updates the flow-entry
                   of the existing flow. Such updating may include storing one or more statistical
                   measures. Any stage of a flow, state is maintained, and the method performs any
                   state processing for an identified state to further the process of identifying the
                   flow. The method thus examines each and every packet passing through the
                   connection point in real time until the application program associated with the
                   conversational flow is determined.
          353. The focus of the Dietz ‘099 patent is on network monitoring and deep packet
  inspection. The goal of the reference is to describe the mechanism by which each packet is
  inspected and determined to be associated with a particular flow. While the Dietz ‘099 patent
  does not mention firewalls specifically or prohibiting packets from entering a network, the Dietz
  ‘099 patent does describe concepts related to packet inspection. Further, the Dietz ‘099 patent
  does not describe the creation of dynamic rules that last beyond the confines of a session and are
  based on the inspection of a sequence of packets. For at least these reasons, the Dietz ‘099
  patent does not disclose each and every limitation of any of the proposed amended claims of the
  ‘612 patent.
            354.   The Abstract of the Decasper Reference provides as follows:

                   Present day routers typically employ monolithic operating systems which are not
                   easily upgradable and extensible. With the rapid rate of protocol development it is
                   becoming increasingly important to dynamically upgrade router software in an
                   incremental fashion. We have designed and implemented a high performance,
                   modular, extended integrated services router software architecture in the NetBSD
                   operating system kernel. This architecture allows code modules, called plugins, to
                   be dynamically added and configured at run time. One of the novel features of our
                   design is the ability to bind different plugins to individual flows; this allows for
                   distinct plugin implementations to seamlessly coexist in the same runtime
                   environment. High performance is achieved through a carefully designed modular
                   architecture; an innovative packet classification algorithm that is both powerful
                   and highly efficient; and by caching that exploits the flow-like characteristics of
                   Internet traffic. Compared to a monolithic best-effort kernel, our implementation
                   requires an average increase in packet processing overhead of only 8%, or 500
                   cycles/2.1ms per packet when running on a P6/233.
          355. The focus of the Decasper Reference is on building an open-source, modular
  router such that existing components can be refined and enhanced by other
                                                                   DECLARATION OF KEVIN C. ALMEROTH
                                                                      REGARDING VALIDITY OF THE ‘612
                                                                                             PATENT

                                                                  CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                     INFORMATION
  3004661                                          - 60 -
                                                                                       Juniper Exhibit 2095-60
                                                                                            Palo Alto v Juniper
                                                                                               IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 23 of 27 PageID #:
                                    3304


  researchers/developers and new modules can be incorporated into the routing architecture.
  While one of the modules described is a firewall, there is little detail as to what functions the
  firewall will perform and how they are to be performed. One of skill in the art reading the paper
  would understand that the firewall functionality disclosed would have been that typical of
  firewalls at the time the paper was published. While there is a description of the firewall module
  analyzing packets, grouping them into flows, and applying different policies to different flows,
  the Decasper Reference does not describe the creation of dynamic rules that last beyond the
  confines of a session and are based on the inspection of a sequence of packets. For at least these
  reasons, the Decasper Reference patent does not disclose each and every limitation of any of the
  proposed amended claims of the ‘612 patent.
            356.   The Abstract of the Baraka Reference provides as follows:

                   This paper presents a new model for securing an Intranet, connected to the
                   Internet, based on a hybrid technique. The model integrates two security modules;
                   the Prevention module and the Detection module. The proposed model provides a
                   dynamic binding between the two modules. A comparison between the proposed
                   model and the classical security techniques proved the effectiveness of the new
                   model.
           357. The general focus of the Baraka reference is to describe a model for combining
  intrusion detection technology with a firewall. It provides a number of examples of possible
  applications for this technology but without describing specifics of how it is to be
  implemented. Indeed, the text of Baraka is less than five pages and lacks significant technical
  detail. This disclosure falls short of describing a set of rules to which dynamic rules may be
  added or modified, which last beyond the confines of a session, and are based on the inspection
  of a sequence of packets. For at least these reasons, the Baraka reference does not disclose each
  and every limitation of any of the proposed amended claims of the ‘612 patent. Moreover,
  Baraka has no publication date, and no indication that is was published at all, let alone before the
  critical date.
            358.


         359. There are a set of three references that relate to the Check Point Firewall-1
  product including “Check Point FireWall-1 Quick Start Guide” (Version 4.0); “Check Point
  Firewall-1 Architecture and Administration” (Volume 4.0); and “Managing Check Point
  FireWall-1 Using the OpenLook GUI” (Version 4.0). Together or individually, these references
  describe a traditional firewall, including a management module:




                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                        - 61 -
                                                                                    Juniper Exhibit 2095-61
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 24 of 27 PageID #:
                                    3305




            See PAN000526282.
          360. The Check Point Firewall-1 product includes what it describes as “rules,” but
  these are not the rules of the claims, i.e., they are not dynamically generated in response to data
  extracted from a sequence of data units. And while there is a separate mechanism for dealing
  with TCP SYN attacks, this mechanism (i.e., SYNDefender Gateway or SYNDefender Passive
  Gateway) does not result in the creation of rules used by the firewall. Therefore, Check Point
  Fire Wall-1 does not describe the creation of dynamic rules that last beyond the confines of a
  session and are based on the inspection of a sequence of packets. For at least these reasons,
  Check Point Fire Wall-1 does not disclose each and every limitation of any of the proposed
  amended claims of the ‘612 patent.
            361.   The Abstract of the Shwed ‘668 patent provides as follows:

                   A filter module allows controlling network security by specifying security rules
                   for traffic in the network and accepting or dropping communication packets
                   according to these security rules. A set of security rules are defined in a high level
                   form and are translated into a packet filter code. The packet filter code is loaded
                                                                    DECLARATION OF KEVIN C. ALMEROTH
                                                                       REGARDING VALIDITY OF THE ‘612
                                                                                              PATENT

                                                                  CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                     INFORMATION
  3004661                                          - 62 -
                                                                                       Juniper Exhibit 2095-62
                                                                                            Palo Alto v Juniper
                                                                                               IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 25 of 27 PageID #:
                                    3306


                 An apparatus comprising a network interface, through which the apparatus
                 facilitates communication between a client device and a remote device and a
                 controller is presented. In accordance with one aspect of the present invention, the
                 controller, coupled to the network interface, dynamically creates and removes
                 admission filters based, at least in part, on an admissions profile that, when
                 triggered, the filter(s) initiate an admission control decision preventing premature
                 allocation of resources which are not used or authorized.
          385. The focus of the Terrell ‘720 Patent Application is a straightforward reference
  that describes the dynamic creation of filters last the duration of a session only and are developed
  based on a decision whether the flow should be allowed into the protected system. Therefore,
  the Terrell ‘720 Patent Application does not describe the creation of dynamic rules that last
  beyond the confines of a session and are based on the inspection of a sequence of packets. For at
  least these reasons, the Terrell `720 Patent Application does not disclose each and every
  limitation of any of the proposed amended claims of the `612 patent.
          386. There are several additional references that have used as obviousness references
  in combination with other primary references. These include, at least the FTP RFC, the NAT
  RFC, and the NAT Complications IETF RFC 959 entitled “FILE TRANSFER PROTOCOL
  (FTP)”; IETF RFC 1631 entitled “The IP Network Address Translator”; and IETF Internet Draft
  draft-ietf-nat-protocol-complications-00.txt entitled “Protocol Complications with the IP
  Network Address Translator (NAT). These references have been proposed in various
  combinations in an attempt to meet certain limitations of dependent claims. None of these
  references discuss firewalls generally or specifically and have not been suggested for any of the
  limitations of the independent claims. For the sake of completeness, therefore, it is clear that,
  individually, they do not meet any or all of the limitations of the proposed amended claims of the
  ‘612 patent.

           387. Prior to the invention of the ‘612 patent, firewalls commonly used a fixed set of
  rules in performing network security functions. Ex. 1001, at 3:1-2. Rules in early firewalls were
  static, and stayed in place until removed or modified by a network administrator. Later firewalls
  introduced “flow-based” functionality that allowed for greater efficiency by making firewall
  decisions for the first packet in a “session” of related packets, and then applying that decision to
  other packets in the same session or flow. Ex. 1001, at 5:50-55. These systems still did not
  permit dynamic flexibility in responding to network traffic in a manner that would extend
  beyond a single session; the static rules in the system persisted across multiple sessions and as
  with older firewalls these rules would not be altered absent human intervention.

          388. None of the closest known prior art anticipates or renders obvious the proposed
  substitute claims.

         389. Moreover, the objective indicia discussed in detail above in Section VIII, above,
  also applies to the proposed substitute claims for all of the same reasons discussed.


                                                                  DECLARATION OF KEVIN C. ALMEROTH
                                                                     REGARDING VALIDITY OF THE ‘612
                                                                                            PATENT

                                                                 CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                    INFORMATION
  3004661                                        - 70 -
                                                                                     Juniper Exhibit 2095-70
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 26 of 27 PageID #:
                                    3307


          390. There is no reference that suggests the combination of, for example: 1) dynamic
  creation 2) of rules that persist across multiple sessions 3) based on the inspection of a sequence
  of data units.

         391. Neither Julkunen, Brenton, nor any of the closest known prior art either discloses
  or renders obvious the concept of adding or modifying rules that exist across multiple sessions
  based on data extracted from multiple incoming packets.

          392. I considered the knowledge of those having ordinary skill in the art, specifically
  with respect to the features of the amended claims that provide the basis of patentable distinction.
  Such individuals had an understanding of the state of the art of network security, including
  knowledge of fundamental firewall technology that developed in response to the security
  concerns that arose in response to increasing numbers of individuals were connecting to the
  Internet. It was well-understood that network security systems were generally managed by
  network administrators capable of configuring sets of rules in a firewall to guard against
  anticipated attacks. These sets of rules would sometimes become quite complex, and required
  detailed knowledge of the configuration of the network. After carefully configuring these rules,
  they would be implemented (or “committed”) in the firewall and fixed in place until the network
  administrator needed to make further adjustments.

          393. Over time, those of skill in the art incorporated optimizations to these firewalls.
  For example, engineers in the field realized that all packets in a single session can often be
  treated in the same way. Thus, many firewalls became “flow-based” (or “session-based”) and
  incorporated session-specific data for packets in a flow table or session table. see also Ex. 2065.
  Notwithstanding that these flow-based firewalls had some ability to actively respond to new
  sessions, the firewall rules remained fixed across multiple sessions.

          394. Thus, at the time of the ‘612 patent invention (and as demonstrated in the closest
  known prior art), the virtually ubiquitous network security paradigm was one in which firewalls
  had fixed rules that persisted over time, alongside a session table to which session-specific
  entries could be added and deleted as sessions were initiated and terminated. Those of skill in the
  art saw this architecture as a way of balancing competing needs of flexibility, speed, and
  security. Network security engineers also tried to improve upon these various trade-offs in
  existing systems. For example, as shown above, the prior art disclosed methods for facilitating
  rule updates by network administrators, introduced approaches for efficient handling of session-
  based data, and attempted to optimize aspects of the hardware and software in existing firewall
  implementations to increase processing speed.

          395. One of the insights of the ‘612 patent—not disclosed in or rendered obvious by
  any of the preexisting art—was that dynamic capabilities could be built into the rule set itself,
  as opposed to a session table or similar functionality limited to a single session. This contravened
  the standard approach where it was seen as important to have rules fixed and unchanging.


                                                                 DECLARATION OF KEVIN C. ALMEROTH
                                                                    REGARDING VALIDITY OF THE ‘612
                                                                                           PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                        - 71 -
                                                                                    Juniper Exhibit 2095-71
                                                                                         Palo Alto v Juniper
                                                                                            IPR2013-00369
Case 2:19-cv-00040-JRG-RSP Document 177-5 Filed 12/27/19 Page 27 of 27 PageID #:
                                    3308


  Indeed, those skilled in the art generally believed that, due to complexity of existing rule bases,
  “committing” rules was something that a human administrator had to oversee.

         396. As set forth in greater detail in the Patent Owner Response, the ‘612 patent’s
  approach of adding rules dynamically without user intervention proved to be very successful.
  The feature was incorporated into many successful NetScreen and Juniper products. Moreover,
  competitors such as PAN

                                                                             These facts further
  demonstrate the novelty and non-obviousness of the ‘612 patent claims as amended.




                                                                  DECLARATION OF KEVIN C. ALMEROTH
                                                                     REGARDING VALIDITY OF THE ‘612
                                                                                            PATENT

                                                                CONFIDENTIAL ATTORNEY EYES ONLY
                                                                                   INFORMATION
  3004661                                        - 72 -
                                                                                     Juniper Exhibit 2095-72
                                                                                          Palo Alto v Juniper
                                                                                             IPR2013-00369
